PER CURIAM.
Mark A. Ward appeals the district court’s order holding him in civil contempt of its September 30, 2002 pre-filing injunction order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Ward v. WAVY Broad., Inc., No. CA-99-461-2 (E.D. Va. filed June 17, 2003 & entered June 18, 2003). We deny Ward’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED